Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ $ $ Sales of goods 32 40 Total revenues 1% 1% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (9)% (12)% Earnings from continuing operations before income taxes F F Benefit (provision) for income taxes Earnings from continuing operations 87% F Earnings (loss) from discontinued operations, net of taxes 2 Net earnings (loss) F F Less net earnings (loss) attributable to noncontrolling interests 38 18 89 Net earnings (loss) attributable to GECS $ F $ $ F Amounts attributable to GECS: Earnings from continuing operations $ 86% $ $ F Earnings (loss) from discontinued operations, net of taxes 2 Net earnings (loss) attributable to GECS $ F $ $ F General Electric Capital Services, Inc. Summary of Operating Segments Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (1)% $ $ 1% Consumer (2)% 2% Real Estate (2)% (2)% Energy Financial Services (24)% (44)% GE Capital Aviation Services (GECAS) (4)% 3% Total segment revenues (2)% (1)% GECS corporate items and eliminations 42% 28% Total Revenues $ $ 1% $ $ 1% Segment profit CLL $ $ 55% $ $ 97% Consumer (5)% 51% Real Estate 80% 42% Energy Financial Services 79 55 44% (1)% GECAS 32% 9% Total segment profit 59% 95% GECS corporate items and eliminations 27% 31% Earnings from continuing operations attributable to GECS 86% F Earnings (loss) from discontinued operations, net of taxes, attributable to GECS 2 F F Net earnings (loss) attributable to GECS $ $ F $ $ F General Electric Capital Services, Inc. Condensed Statement of Financial Position September 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories – Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
